Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 recites the limitation “conditioning the well” in line 10. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 15 recites the limitation "further comprising:  cementing the well" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 15 recites “The method of claim 15, further comprising:  cementing the well.” Claim 15 is rejected for improperly depending on itself. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maghrabi et al (U.S Patent 9,518,206) (“Maghrabi”).
Regarding Claim 1, Maghrabi discloses a method of drilling a wellbore (Abstract; Col 3, lines 18-39), comprising:
“wellbore fluid has a 10 minute-to-10 second gel ratio that are +/20% of the mean values across a temperature range from 400ºF to 3000ºF,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the wellbore fluid to have the rheological property values above as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and
conditioning the wellbore with less than 2 hole volumes (Abstract; Col 3, lines 27-40; Col 7, lines 5-65).

	Regarding Claim 2, Maghrabi discloses the of claim 1, wherein the wellbore fluid has rheological property values for 6rpm, 10 minute gel, Yield Point, and/or 10 minute-to-10 second gel ratio that are +/ 10% of the mean values across the temperature range (Col 1, lines 31-45; Col 2, lines 27-50; Col 3, lines 27-40; Col 7, lines 5-65).  Although silent to wherein the “wellbore fluid has a 10 minute-to-10 second gel ratio that are +/10% of the mean values across the temperature range,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the wellbore fluid to have the rheological property values above as claimed insofar as because it has 

	Regarding Claim 3, Maghrabi discloses the method of claim 1, wherein the wellbore fluid has rheological property values for 6rpm, 10 minute gel, Yield Point, and/or 10 minute-to-10 second gel ratio that increase by more than 10% across a temperature range from 120-200ºF (Col 1, lines 31-45; Col 2, lines 27-50; Col 3, lines 27-40; Col 7, lines 5-65).  Although silent to wherein the “wellbore fluid has a 10 minute-to-10 second gel ratio that increases more than 10% above 200ºF,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the wellbore fluid to have the rheological property values above as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 4, Maghrabi discloses the method of claim 1, further comprising displacing the wellbore fluid after conditioning with less than 2 hole volumes (Abstract; Col 3, lines 27-40; Col 7, lines 5-65).

	Regarding Claim 5, Maghrabi discloses the method of claim 4, further comprising: cementing the wellbore (Abstract; Col 3, lines 60-67, Col 4, lines 1-4).



	Regarding Claim 9, Maghrabi discloses the method of claim 6, wherein the rheology modifier comprises a dimer or trimer poly- carboxylic C12-C22 fatty acid (Col 5, lines 10-42; Col 6, lines 31-56; Col 7, lines 5-26; Col 18, Table 1, lines 41-67).

	Regarding Claim 10, Maghrabi discloses the method of claim 1, further comprising: adding a thinner to the wellbore fluid prior to running casing (Abstract; Col 15, lines 50-67, Col 16, lines 5-53).

	Regarding Claim 11, Maghrabi discloses the method of claim 1, wherein the wellbore is conditioned with less than 1.0 hole volume (Abstract; Col 3, lines 27-40; Col 7, lines 5-65).



Claims 6, 8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maghrabi et al (U.S Patent 9,518,206) (“Maghrabi”) in view of Patel et al (U.S Pub 2005/0049147) (“Patel”).
Regarding Claim 6, Maghrabi discloses the method of claim 1, wherein the wellbore fluid comprises:
an oleaginous external phase; a non-oleaginous internal phase (Abstract; Col 1, lines 31-45; Col 2, lines 3-25); an amidoamine emulsifier stabilizing the non-oleaginous internal phase 

Maghrabi, however, fails to expressly disclose a wellbore fluid comprising at least two oil wetting agents.
Patel teaches the methods above wherein a wellbore fluid comprises at least two oil wetting agents (Abstract; paragraphs [0021]-[0023]; [0037]; [0055]) for the purpose of modifying the wettability of the treatment fluid in order to increase the rheological character and performance of the drilling operations downhole (Abstract; paragraphs [0023] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Maghrabi to include at least two oil wetting agents, as taught by Patel, because doing so would help modify the wettability of the fluid in order to increase the rheological character and performance of the drilling operations downhole.

Regarding Claim 8, Patel teaches the method of claim 6, wherein the at least two oil wetting agent comprise a fatty acid and a fatty alcohol alkoxylate (Abstract; paragraphs [0021]-[0023]; [0037]; [0055]).

Regarding Claim 12, Maghrabi discloses a method of drilling a wellbore (Abstract; Col 3, lines 18-39), comprising:
drilling the wellbore using a wellbore fluid (Abstract; Col 3, lines 18-39), the wellbore fluid comprising:

a rheology modifier (Col 5, lines 10-42; Col 6, lines 31-56; Col 7, lines 5-26); and
a weighting agent having a d50 ranging from 5 to 10 pm (Abstract; Col 16, lines 5-45); and
conditioning the well with less than 2 hole volumes (Abstract; Col 3, lines 27-40; Col 7, lines 5-65).

Maghrabi, however, fails to expressly disclose a wellbore fluid comprising at least two oil wetting agents.
Patel teaches the methods above wherein a wellbore fluid comprises at least two oil wetting agents (Abstract; paragraphs [0021]-[0023]; [0037]; [0055]) for the purpose of modifying the wettability of the treatment fluid in order to increase the rheological character and performance of the drilling operations downhole (Abstract; paragraphs [0023] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Maghrabi to include at least two oil wetting agents, as taught by Patel, because doing so would help modify the wettability of the fluid in order to increase the rheological character and performance of the drilling operations downhole.

	Regarding Claim 13, Maghrabi discloses the method of claim 12, wherein the wellbore fluid has rheological property values for 6rpm, 10 minute gel, Yield Point, and/or 10 minute-to-10 second gel ratio that are +/ 10% of the mean values across the temperature range (Col 1, lines “wellbore fluid has a 10 minute-to-10 second gel ratio that are +/10% of the mean values across a temperature range,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the wellbore fluid to have the rheological property values above as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 14, Maghrabi discloses the method of claim 12, further comprising displacing the wellbore fluid after the conditioning with less than 2 hole volumes (Abstract; Col 3, lines 27-40; Col 7, lines 5-65).

	Regarding Claim 15, Maghrabi discloses the method of claim 14, further comprising: cementing the well (Abstract; Col 3, lines 60-67, Col 4, lines 1-4).

	Regarding Claim 16, Maghrabi discloses the method of claim 12, wherein the weighting agent has a d50 ranging from 6 to 8 µm (Abstract; Col 16, lines 5-45).

	Regarding Claim 17, Patel teaches the method of claim 12, wherein the at least two oil wetting agents comprise a fatty acid and a fatty alcohol alkoxylate (Abstract; paragraphs [0021]-[0023]; [0037]; [0055]).



	Regarding Claim 19, Maghrabi discloses the method of claim 12, further comprising: adding a thinner to the wellbore fluid prior to running casing (Abstract; Col 15, lines 50-67, Col 16, lines 5-53).

	Regarding Claim 20, Maghrabi discloses the method of claim 12, wherein the wellbore fluid has a 10':10" (Col 1, lines 31-45; Col 2, lines 27-50; Col 3, lines 27-40; Col 7, lines 5-65).  Although silent to wherein the “wellbore fluid has 10’:10” gel ratio of 1.5:1 or less,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the wellbore fluid to have the rheological property values above as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Huang et al (U.S Pub 2011/0284228) – discloses viscoelastic surfactant (VES) gelled fluids in the form of a drilling fluid, completion fluid, or fracturing fluid that comprises 
	Ballard (U.S Pub 2010/0258313) – discloses wellbore fluids include an oleaginous continuous phase, a non-oleaginous discontinuous phase comprising a water-soluble silicate, and an emulsifier downhole (Abstract). An organic setting agent is also incorporated to induce gelation by pH modification of the wellbore fluid (Abstract; Page 2, paragraph [0024]).
	Kirsner et al (U.S Patent 7,534,743) – discloses cementing and/or drilling methods comprising fragile gels that provide superior oil mud rheology and overall performance downhole in subterranean formations (Abstract; Col 5, lines 43-62).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674